Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose nor render obvious the claimed combination of elements in particularly “wherein the support includes a first functional part with a proximal first part having a proximal surface, a first projection appended to the proximal surface such that the first projection extends beneath the proximal surface in a vertical direction, and a second projection spaced from the first projection and appended to the proximal surface such that the second projection extends beneath the proximal surface in the vertical direction, wherein the first projection includes an arcuate surface and the second projection includes a flat surface, wherein the first transcutaneous part includes a first transcutaneous surface shaped complementary to the arcuate surface and arranged in contact with the arcuate surface of the first projection, and wherein the second transcutaneous part includes a second transcutaneous surface arranged in contact with the flat surface of the second projection”.  Though Cross (US 2008/0281270) teaches many of the claimed elements, Cross does not teach multiple transcutaneous parts and therefore does not teach two different surfaces – a flat surface and a arcuate/curved surface – that correspond to complimentary surfaces on the first and second transcutaneous parts that are being inserted by the inserter.  While Wall (US 2007/0276320) teaches inserting multiple transcutaneous parts using the same inserter, Wall does not disclose complimentary surfaces as claimed by the applicant.  
Regarding claim 20, the prior art of record does not disclose nor render obvious the claimed combination of elements in particularly “wherein the insertion part includes a ring extending upwardly in a vertical direction from a distal surface of the insertion part and an inner part extending upwardly in the vertical direction from the distal surface that completely surrounds a central axis of the insertion part, wherein the ring is in contact with the primary spring and arranged radially outward of the central axis of the insertion part, wherein the inner part at least partially surrounds the secondary spring, and wherein in a pre-use state of the inserter assembly, the primary spring and the secondary spring are positioned to overlap one another in the vertical direction.”  Though Cross (US 2008/0281270) teaches a multiple .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792